DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, added limitation “ultrasonically welded to the metal blank by ultrasonic additive manufacturing” is ambiguous because it is ultrasonic additive manufacturing (UAM)? Examiner notes that Applicant’s original specification states [0027]: 
UAM is a solid-state (i.e. no melting) continuous, additive metal welding process which provides fully dense, gapless three dimensional parts.  In the UAM process, an ultrasonic welder may be used, which includes a sonotrode (i.e. horn) driven by one or more piezoelectric transducers to impart ultrasonic vibrations under a compressive force to a metal part to be joined.  The sonotrode operates at a vibration frequency of about 20 kHz (nominal) that is transverse to the metal part to create plastic deformation between the metal part and the material to which it is being welded. 
However, conventional ultrasonic welding also employs the same solid-state process described above with a sonotrode typically operating at 20 kHz frequency. Conversely, additive manufacturing involves layer-by-layer fabrication and build-up of multiple layers (usually 3 or more). In other words, it is not clear how claimed UAM differs from conventional ultrasonic welding, especially since the claim does not recite any layer-by-layer arrangement. Consequently, one skilled in the art would not be able to determine the scope of “UAM”, rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: wherein the entire first surface of the metal reinforcement is ultrasonically welded to the metal blank to form a continuous bond.
With respect to claim 9, feature of “ultrasonic welding includes contacting a sonotrode to only a portion of a surface of the metal reinforcement” is conflicting with previous claim 1, which requires that entire surface is ultrasonically welded. If only a portion of the surface is contacted, it is unclear 
Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0045978) in view of Davies et al. (Al tailor-welded blanks for Automotive applications, JOM article, 1999, NPL of record, hereafter “Davies”).
Regarding claim 1, Wang relates to welding of components used in the automotive industry, specifically aluminum-to-steel welding to reduce the weight of automobiles and to improve weld strength [0001-0003]. Wang discloses a method of preparing a component comprising: providing a metal blank comprising a first metal 10 or 12 (figs. 1-2), and a metal reinforcement comprising a second metal 10 or 12 (aluminum and steel sheets- [0049]), ultrasonic welding the reinforcement to the metal blank by tooling elements 110-112 to provide a composite blank (fig. 11, [0065-0066]), and wherein the metal optional in the present claim and any type of vehicle component/part meets the claim. One of ordinary skilled in the art would readily appreciate that ultrasonic welding of a lightweight aluminum alloy to high-strength steel sheet for automotive manufacturing would produce a desired component/part having reduced weight and improved weld strength as sought by Wang [0001-0003].
Wang does not disclose deforming or stamping the composite blank after welding. However, such step is known in the art. Davies (also directed to welding metal blanks for automotive applications) teaches that aluminum blanks consist of multiple sheet materials that are welded together (this includes stacked metal reinforcement layer) and these blanks are subsequently stamped to produce a body panel (pg. 46- Introduction). For example, Davies discloses aluminum welded blank after stamping to produce a door inner panel (figs. 1a-b). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out stamping of the composite blank in the method of Wang since such technique is conventional in the art and doing so would produce desired automotive product such as a door panel (Davies). Thus, combination of Wang and Davies includes ultrasonic welding an entire first surface of the metal reinforcement sheet to the metal blank 
As to claim 2, Davies teaches stamping but does not explicitly mention hot or cold stamping. However, examiner notes there is a only finite number of predictable options- hot stamping, cold stamping or a combination of both. In any case, the objective is to deform the composite blank to produce a desired component shape. The claim would have been obvious because a person of ordinary skill has good reason (to form desired shape) pursue the known options (cold or hot stamping) within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales).
As to claim 3, in the combination of Wang and Davies, before ultrasonic welding, the reinforcement is arranged at a predetermined location relative to the metal blank such that after deforming/stamping, the reinforcement provides a reinforced region at a desired location on the vehicle component. It is noted that any location can be “a predetermined location” and “a desired location”. In other words, these limitations are relatively broad and locations are not limited by any area or size.
As to claims 4-5, Wang discloses that the first metal is an aluminum sheet and the second metal is a steel sheet [0049].  
As to claims 6-7, Wang shows that a metal reinforcement 10 is arranged in a pre-formed depression (concave cavity) present in a metal blank 12, wherein 
As to claims 8-9, Wang discloses that ultrasonic welding includes contacting a sonotrode 110 to a surface of the metal reinforcement/sheet (fig. 11, [0067]). In terms of contacting an entire second surface of the metal reinforcement, examiner notes there is a finite number of predictable options- contacting entire surface of the reinforcement layer, contacting entire surface of the metal blank or only selected portion(s) of either surfaces. In either event, the objective is to ensure that pressure is applied to necessary areas to weld and to provide reinforcement. The claim would have been obvious because a person of ordinary skill has good reason (to apply pressure to desired areas to weld reinforcement layer) pursue the known options (entire contact or partial contact) within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007) (See MPEP 2143- exemplary rationales). Accordingly, the claims are obvious in the combination of Wang & Davies.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Davies as applied to claim 1 above, and further in view of Kirch et al. (US 2010/0141009, “Kirch).
As to claim 10, Wang or Davies does not specifically mention reinforcing fibers. However, Kirch (drawn to vehicle seat structure made by ultrasonic welding- abstract) discloses connecting vehicle structural parts by ultrasonic .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Davies as applied to claim 1 above, and further in view of Smith et al. (US 8262968, “Smith”).
As to claim 15, Wang or Davies does not mention the vehicle component being a B-pillar. However, Smith (also directed to making a vehicle component) teaches that it has been generally known in the art to form a vehicle trim panel/components comprised of joining multiple parts into one assembly by conventional method such as ultrasonic welding (col. 2, lines 20-23). Exemplary vehicle trip components include door panel (analogous to door panel in Davies), console and a B-pillar (col. 2, lines 32-35; col. 14, line 1-2). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form a B-pillar as the desired vehicle component in the method of Wang & Davies since use of ultrasonic welding to make vehicle pillar components is conventional in the art (Smith).

Allowable Subject Matter
Claims 11-14 are allowed.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot in light of new grounds of rejection set forth above. Arguments against Patel reference of the prior rejection of record are no longer relevant since this reference has been withdrawn. Specifically, examiner notes that current rejection relies on new disclosure of Wang and claims are also subject to 112 rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735